CREATION OF THE UNIFORM REPRESENTATION OF CHILDREN AND PARENTS IN CASES INVOLVING ABUSE AND NEGLECT OVERSIGHT COMMITTEE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:CREATION OF THE UNIFORM REPRESENTATION OF CHILDREN AND PARENTS IN CASES INVOLVING ABUSE AND NEGLECT OVERSIGHT COMMITTEE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




CREATION OF THE UNIFORM REPRESENTATION OF CHILDREN AND PARENTS IN CASES INVOLVING ABUSE AND NEGLECT OVERSIGHT COMMITTEE2020 OK 61Decided: 06/29/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 61, __ P.3d __

Re: CREATION OF THE UNIFORM REPRESENTATION OF CHILDREN AND PARENTS IN CASES INVOLVING ABUSE AND NEGLECT OVERSIGHT COMMITTEE
ORDER
¶1 This Order amends paragraph 3 of SCAD 2019-65 entered on July 22, 2019. In all other respects, SCAD 2019-65 remains in effect.
¶2 The Task Force submitted an interim report on February 1, 2020, which included a recommendation to create pilot programs in order to improve the representation of children and parents in both urban and rural areas. The Task Force also unanimously voted to create a Parent Representation Program to implement attributes of high quality legal representation across the state.
¶3 In order to provide oversight to the Parent Representation Program and any pilot programs which may be created, as well as monitor the ongoing representation of children and parents paid by the district court fund budget, the Task Force will be renamed The Uniform Representation of Children and Parents in Cases Involving Abuse and Neglect Oversight Committee.
¶3 The Uniform Representation Oversight Committee shall submit an annual report to the Supreme Court regarding the status of uniform representation of children and parents in cases involving abuse and neglect not later than February 1st of each year.
¶4 Members will continue to serve without a specified term. The Chief Justice shall fill any vacancies as they occur.
¶5 DONE BY ORDER OF THIS COURT THIS 29TH DAY OF JUNE, 2020.
/S/CHIEF JUSTICE 
ALL JUSTICES CONCUR.

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA